t cc no united_states tax_court estate of edward h eddy deceased national city bank executor petitioner v commissioner of internal revenue respondent docket no filed date the executor filed the federal estate_tax_return in this case more than months after the time prescribed by law including extensions for filing the return the value of all property included in the gross_estate was reported on the return as of the sec_2032 i r c alternate_valuation_date r determined that decedent's gross_estate must be valued as of the date of decedent's death because the executor's alternate_valuation election was invalid furthermore r determined that the estate is liable for the addition_to_tax under sec_665l a i r c for the failure_to_file a timely return held the estate must value all property included in the gross_estate as of the date of decedent's death because the executor made the alternate_valuation election more than year after the time prescribed by law including extensions for filing the federal estate_tax_return see sec_2032 i r c held further the estate is liable for the addition_to_tax for the failure_to_file a timely estate_tax_return carl wells for petitioner carol a szczepanik for respondent opinion parr judge respondent determined a deficiency of dollar_figure in the estate's federal estate_tax and an addition_to_tax of dollar_figure for the failure_to_file the estate_tax_return timely after concessions ’ the issues for decision are whether despite the executor's failure to make the alternate_valuation election pursuant to sec_2032 within year after the time prescribed by law including extensions for filing the federal estate_tax_return the value of the gross_estate may be determined by valuing all the property included in the gross_estate as of the alternate_valuation_date we hold it may not ‘petitioner conceded that the adjusted_taxable_gifts reported on the estate's form_706 united_states estate and generation-skipping_transfer_tax return should be increased by dollar_figure that the taxable_estate should be increased by dollar_figure for a federal_income_tax refund and that the attorney's_fees and executor's_commissions claimed as a deduction on the return should be reduced from dollar_figure to dollar_figure 7unless otherwise indicated all section references are to the internal_revenue_code in effect for the date of decedent's death and all rule references are to the tax_court rules of continued - whether the estate is liable for the sec_6651 addition_to_tax for the failure_to_file the estate_tax_return timely we hold it is background this case was submitted fully stipulated under rule the stipulation of facts and the attached exhibits are incorporated herein by this reference edward h eddy decedent died testate on date in cuyahoga county ohio at the time the petition in this case was filed douglas eddy eddy was the executor of the estate and resided at bainbridge ohio at the time of his death decedent owned big_number shares of stock in browning-ferris industries inc bfi which represented approximately percent of the bfi shares outstanding during shares of bfi are traded on an established_securities_market the due_date for filing the decedent's federal estate_tax_return was date months after decedent's death the return was not filed then instead on the day before the continued practice and procedure eddy died on date item v par a of decedent's will provided for the appointment of national city bank as executor in the event that eddy was unable or ceased to serve in this capacity national city bank the bank has been appointed the executor of the estate the bank's address was cleveland ohio at the time of its appointment - return was due carl wells preparer of the estate's return and counsel for petitioner herein signed and submitted a form_4768 application_for extension of time to file a return and or pay u s estate and generation-skipping_transfer taxes requesting an extension for filing to date a check for dollar_figure million was submitted with the application ’ a note attached to the application stated that the executor was waiting for a major securities firm to complete its valuation of the estate's principal asset and that the dollar_figure million was payment of the estate's tax_liability which was estimated without regard to that valuation the application was approved however the executor did not file the return before the time provided by the extended due_date expired eddy engaged a brokerage firm to provide its opinion of the the parties stipulated that the estate remitted dollar_figure million when exhibit 1-j was filed exhibit 1-j is the estate's form_706 united_states estate and generations-skipping transfer_tax return filed on date however exhibit 3-j which is the estate's form_4768 application_for extension of time to file a return and or pay u s estate and generation-skipping_transfer taxes shows that the estate remitted dollar_figure million with the application furthermore the form_706 shows and respondent accepts that the estate remitted dollar_figure million with the form_4768 while stipulations are not to be set_aside lightly we have broad discretion in determining whether to hold a party to a stipulation see 994_f2d_1542 lith cir affg tcmemo_1991_636 the evidence in the record demonstrates that the stipulation is simply incorrect we are not bound by stipulations of fact that appear contrary to the facts disclosed by the record see rule e blohm v commissioner supra we therefore find as a fact that the estate remitted dollar_figure million with its form_4768 not with its later filed form_706 - - value of the estate's bfi shares sometime before the extended due_date the brokerage firm informed the executor that it would not complete the valuation on time another firm was engaged and it completed the valuation on date the firm opined that to dispose_of the estate's block of shares on the alternate_valuation_date date the estate would have had to accept cents per share less than that day's mean trading price the discount for blockage the firm did not offer its opinion of the appropriate discount for blockage or the fair_market_value of the shares on the date of decedent's death on date the executor filed the estate_tax_return which reported the alternate value of all the assets included in the estate the estate reported dollar_figure as the alternate value of the gross_estate and showed dollar_figure as the date-of-death value the estate reported dollar_figure as the alternate value of the taxable_estate including dollar_figure as the value of the bfi stock reflecting the discount for blockage in the notice_of_deficiency respondent allowed the 75-cent-- per-share discount for the estate's bfi stock however respondent determined that the estate must report the fair_market_value of all the assets as of the date of decedent's death -the total value of the discount for blockage is dollar_figure cent-per-share discount times big_number shares -- - because the executor's election to value the property as of the alternate_valuation_date was untimely and therefore invalid respondent determined that the date-of-death value of the taxable_estate without consideration of the issues conceded by petitioner see supra note is dollar_figure including dollar_figure as the value of the bfi stock reflecting the discount for blockage petitioner asserts that revproc_92_85 1992_2_cb_490 and the regulations provide respondent discretionary authority to allow the executor to make an untimely election to use the alternate_valuation_date and that the estate qualifies for the relief provided by the revenue_procedure discussion issue l whether the executor may elect alternate_valuation_date treatment for the estate in general a decedent's gross_estate is valued for federal estate_tax purposes as of the date of the decedent's death see sec_2031 ’ however if the executor so elects the value of the gross_estate may be determined by valuing all the property respondent's determination reflects the lower date-of-death value of the estate's other stocks dollar_figure ‘ sec_2031 definition of gross_estate a general --the value of the gross_estate of the decedent shall be determined by including to the extent provided for in this part the value at the time of his death of all property real or personal tangible or intangible wherever situated - included in the gross_estate as of an alternate_valuation_date which is the earlier of the date on which the property is disposed of or the date months after the decedent's death see sec_2032 and the election to determine the value of the property on the alternate date must be made on the estate_tax_return and the election may not be made if the return is filed more than year after the time prescribed by law including extensions for filing the return see sec_2032 and ’ the return in this case was due no later than date s sec_2032 alternate_valuation a general --the value of the gross_estate may be determined if the executor so elects by valuing all the property included in the gross_estate as follows in the case of property distributed sold exchanged or otherwise_disposed_of within months after the decedent's death such property shall be valued as of the date of distribution sale exchange or other_disposition in the case of property not distributed sold exchanged or otherwise_disposed_of within months after the decedent's death such property shall be valued as of the date months after the decedent's death sec_2032 provides in general --the election provided for in this section shall be made by the executor on the return of the tax imposed by this chapter such election once made shall be irrevocable exception --no election may be made under this section if such return is filed more than year after the time prescribed by law including extensions for filing such return --- - months after the date of decedent's death see sec_6075 a estate_tax_return due months after date of death sec_6081 the secretary may grant a reasonable extension of time for filing any return such extension not to exceed months except in the case of taxpayers who are abroad sec l a estate_tax regs unless the executor is abroad the due_date for filing the return under any extension granted by a district_director or a director of a service_center may not be later than months from the date of the decedent's death the estate_tax_return was filed on date-- more than months after the date of decedent's death and more than months after the extended due_date to file the return before the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_494 the election to use the alternate_valuation_date had to be exercised on a timely filed estate_tax_return including extensions or it was lost see eg 511_f2d_527 6th cir affg tcmemo_1974_17 62_tc_4 2_tc_967 estate of dixon v commissioner tcmemo_1990_17 sec_2032 i r c as amended provided c time of election --the election provided for in this section shall be exercised by the executor on his return if filed within the time prescribed by law or before the expiration of any extension of time granted pursuant to law for the filing of the return - estate of archer v commissioner tcmemo_1984_57 defra amended sec_2032 to effect congress' intent that an election may be made on a late-filed return only if the return is filed within one year of the due_date h conf rept pincite 1984_3_cb_1 see supra note see also sec_301_9100-6t temporary proced admin regs fed reg date no election shall be allowed unless made on a return filed within one year of the due_date including extensions of such return the opportunity to elect to value property of a decedent's_estate as of a date after the decedent's death is one of legislative grace and therefore must be made in the manner and the time prescribed by congress 1_tc_653 it is clear that the statute the temporary_regulation and the legislative_history all provide that the alternate_valuation election may not be made later than year after the due_date including extensions of sec_1023 of the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_494 added subsec c to sec_2032 and former subsec c was redesignated subsec d defra sec_1024 98_stat_1030 designated the existing text of redesignated sec_2032 as par and substituted shall be made by the executor on the return of the tax imposed by this chapter for shall be exercised by the executor on his return if filed within the time prescribed by law or before the expiration of any extension of time granted pursuant to law for the filing of the return added the sentence providing that an election once made is irrevocable and added par see supra note sec_2032 is effective for the estates of decedents dying after date see defra sec_1024 98_stat_1030 -- - the estate_tax_return petitioner however asserts that respondent has discretionary authority under revproc_92_85 1992_2_cb_490 to allow the executor to make an untimely election to use the alternate_valuation_date we disagree revproc_92_85 supra applies inter alia to extensions of time when a statute provides that an election be made by the due_date of the taxpayer's return or the due_date of the taxpayer's return including extensions ’ however the date of expiration of the 1-year period of grace after the time prescribed by law including extensions for filing the estate_tax_return is not the due_date of the taxpayer's return or the due_date of the taxpayer's return including extensions rev_proc 1992_2_cb_490 was amended by revproc_93_28 1993_2_cb_344 these revenue procedures were made obsolete by sec_301_9100-1t through 9100-3t temporary proceed admin regs fed reg date which adopted and revised the standards of granting relief stated in revproc_92_85 supra see t d fed reg date explanation of provisions the temporary regulations were effective for all requests for relief under consideration by the irs on date and for all requests for relief submitted on or after date see sec_301_9100-1t h temporary proced admin regs fed reg date sec_301_9100-1 through proced admin regs the final regulations apply to all requests for an extension of time submitted to the irs on or after the effective date date see sec_301 l e proced admin regs the final regulations adopted with no significant change the provisions of the temporary regulations and revproc_92_85 supra relevant to the issue in the instant case see id 3see also sec_301_9100-1t d temporary proced admin regs fed reg date same sec_301 l a proced admin regs same thus revproc_92_85 supra does not apply to the 1-year period of grace provided by sec_2032 during which time the alternate_valuation election may be made accordingly we find that the executor's failure to make the alternate_valuation election on a federal estate_tax_return filed on or before the date that i sec_1 year after the time prescribed by law including extensions for filing the return precludes the election issue whether the estate is liable for the addition_to_tax for the failure_to_file its return timely sec_6651 imposes an addition_to_tax for the failure_to_file a required return timely unless the failure is due to reasonable_cause and not due to willful neglect reasonable_cause as applied in sec_6651 has been defined as the 'exercise of ordinary business care and prudence ' 49_tc_200 quoting 153_f2d_205 5th cir affg 4_tc_1069 affd 410_f2d_302 6th cir see also sec_301_6651-1 proced admin regs if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time then the delay is due to a reasonable_cause whether the failure_to_file on time was due to reasonable_cause is primarily a question of fact to be decided from all the circumstances in a particular case see estate of duttenhofer v commissioner supra petitioner bears the burden of proving that the failure_to_file timely was both due to reasonable_cause and not due to willful neglect see rule a 469_us_241 the fact of submission of a case fully stipulated under rule a does not alter the burden_of_proof or the requirements otherwise applicable with respect to adducing proof or the effect of failure of proof see rule b the estate_tax_return was filed more than months after the extended due_date petitioner has not shown that the delinquent filing was due to reasonable_cause furthermore we find the fact that the executor was waiting for an opinion of the size of the discount for blockage is not reasonable_cause for the failure_to_file a timely return the record shows that both the value of the gross_estate and the estate_tax liability were less on the alternate_valuation_date than on the date of decedent's death without consideration of the discount for blockage see sec_2032 moreover the estate_tax_return was not filed until more than year after the executor received the firm's valuation report it is clear that the executor should have filed the estate_tax_return on time electing alternate_valuation and attaching whatever explanation was appropriate continued to seek the necessary information and then filed a supplemental return with additional information that decreased the estate_tax liability see 62_tc_4 estate of archer v commissioner tcmemo_1984_57 sec 6081-l1 c estate_tax regs accordingly we find the estate is liable for the sec_6651 addition_to_tax as determined by respondent in reaching our holdings herein we have considered each argument made by the parties and to the extent not discussed above find those arguments to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
